               Case: 4:17-cr-00273-RLW Doc. #: 158 Filed: 12/19/18 Page: 1 of 8 PageID #: 839
AO 245B (Rev. 09/17)

  Sheet 1- Judgment in a Criminal Case


                                     United States District Court
                                                            Eastern District of Missouri
                        UNITED STATES OF AMERICA
                                         V.
                                                                              JUDGMENT IN A CRIMINAL CASE
                       Nakia Phillips
                                                                            CASE NUMBER; 4: l 7CR00273- l RL W
                       a/k/a "New York," "Ace"
                                                                                USMNumber: 39501-044
  THE DEFENDANT:                                                               Robert Herman
                                                                                                 -------------
                                                                                Defendant's Attorney

  ~      pleaded guilty to count(s)           one, two, and three of the superseding information on September 18, 2018.


  •      pleaded nolo contendere to count(s)
         which was accepted by the court.               ------------------------------
  •    was found guilty on count(s)
       after a plea of not guilty
  The defendant is adjudicated guilty of these offenses:
                                                                                                               Date Offense   Count
 Title & Section                                   Nature of Offense                                           Concluded    Number(s)
18 U.S.C. § 2252A(a)(5)(B), 18                   Possession of Child Pornography                          September 7, 2016     One
U.S.C. § 2252A(b)(2) .

18 U.S.C. § 2252A(a)(5)(B), 18                   Possession of Child Pornography                          September 7, 2016     Two
U.S.C. § 2252A(b)(2)


18 U.S.C. § 2252A(a)(5)(B), 18                  Possession of Child Pornography                           September 7, 2016     Three
U.S.C. § 2252A(b)(2)


      The defendant is sentenced as provided in pages 2 through                    7   of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 D      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ __                                     dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                December 19, 2018
                                                                                Date of Imposition of Judgment      '



                                                                               ,)l?_CflVUL)/,
                                                                                Signature of Judge
                                                                                                               ~
                                                                                Ronnie L. White
                                                                                United States District Judge
                                                                               Name & Title of Judge


                                                                                December 19, 2018
                                                                               Date signed

  Record No.: 620
                Case: Judgment
AO 245B (Rev. 09/17)  4:17-cr-00273-RLW
                               in Criminal Case  Doc.
                                                Sheet      #: 158 Filed: 12/19/18 Page: 2 of 8 PageID #: 840
                                                      2 - Imprisonment

                                                                                                           Judgment-Page _2_ of      _7__
                 Nakia Phillips
  DEFENDANT: a/k/a "New York," "Ace"
  CASE NUMBER: 4:17CR00273-1 RLW
  District: Eastern District of Missouri
                                                            IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of 264 months.


  This. term consists of a term of 132 months on count one, a term of 132 months on count two, consecutive to count one, and a
  term of 240 months on count three, to run concurrently with counts one and two.




  j:8J   The court makes the following recommendations to the Bureau of Prisons:
  While in the custody of the Bureau of Prisons, it is recommended the defendant be evaluated for participation in the Sex Offender
                                                                                                         an
  Management Program (SOMP). It is also reconimended the defendant be evaluated for participation in Occupational/Educational
  program, specifically, in business and/or paralegal studies. Such recommendations are made to the extent they are consistent with the
  Bureau of Prisons policies.


  j:8J   The defendant is remanded to the custody of the United States Marshal.

  D      The defendant shall surrender to the United States Marshal for this district:

         D      at     - - ~____ a.m ./pm on
         D      as notified by the United States Marshal.

  D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D      before 2 p.m. on

         D      as notified by the United States Marshal
         D      as notified by the Probation or Pretrial Services Office




                                   MARSHALS RETURN MADE ON SEPARATE PAGE
                Case:Judgment
 AO 245B (Rev. 09/17)  4:17-cr-00273-RLW
                              in Criminal Case   Doc.
                                               Sheet        #: 158
                                                     3 - Supervised Release   Filed: 12/19/18 Page: 3 of 8 PageID #: 841
                                                                                                                 Judgment-Page   _3_      of   _7__
                Nakia Phillips
     DEFENDANT: a/k/a "New York," "Ace"
     CASE NUMBER: 4:17CR00273-1 RLW
     District:   Eastern District of Missouri


                                                         SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shal_l be on supervised release for a term of _li_fe_._ _ _ _ _~_

     This term consists of a term of life on each of counts one through three, all such terms to run concurrently.




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D   The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
4.          D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                 sentence of restitution. (check if applicable)
5.          ~    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.          ~    You rriust comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 20901,
                 et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                 the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          D    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                Case:Judgment
 AO 245B (Rev. 09/17)  4:17-cr-00273-RLW
                              in Criminal Case   Doc.
                                               Sheet        #: 158
                                                     3A. Supervised Release   Filed: 12/19/18 Page: 4 of 8 PageID #: 842
                Nakia Phillips
                                                                                                                                  4_ of
                                                                                                                  Judgment-Page _ _          _7__
     DEFENDANT: a/k/a "New York," "Ace"
     CASE NUMBER: 4:17CR00273-l RLW
     District:   Eastern District of Missouri


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   . arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
     probation officer in advance is not possible· due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
     any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
       change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.



Defendant's Signature                                                                                      Date
                Case:Judgment
AO 245B (Rev. 09/17)   4:17-cr-00273-RLW
                              in Criminal Case   Doc.
                                               Sheet        #: 158
                                                     JC - Supervised Release Filed: 12/19/18 Page: 5 of 8 PageID #: 843

                                                                                                                                         S_ of _?__
                                                                                                                          Judgment-Page __
                   Nakia Phillips
   DEFENDANT: a/k/a "New York," "Ace"
   CASE NUMBER: 4:17CR00273-l RLW
   District: Eastern District of Missouri

                                             SPECIAL CONDITIONS OF SUPERVISION



 As part of your supervision, you must comply with the following additional special conditions. If it is determined there are costs associated with any
 services provided, you shall pay those costs based on a co-payment fee established by the probation office:

 You must not have direct contact with any child you know or reasonably should know to be under the age of 18, including your own children, without the
 permission of the probation officer. If you do have any direct contact with any child you know or reasonably should know to be under the age of 18,
 including your own children, without the permission of the probation officer, you must report this contact to the probation officer within 24 hours. Direct
 contact includes written communication, in-person communication, or physical contact. Direct contact does not include incidental contact during ordinary
 daily activities in public places.

 You must not communicate, or otherwise interact, with the victim, either directly or through someone else, without firstobtaining the permission of the
 probation officer.

 You must pay the costs of any future counseling for the victim of the instant offense, should counseling be pursued.

 You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data storage devices or media
 without approval of the probation office.

 You must advise the probation office of all computer, ekctronic equipment, and web enabled equipment, including cell phones, to which he possesses or
 has access within 24 hours of obtaining same.

 You must not access the Internet except for reasons approved in advance by the probation officer.

 You must submit your computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data storage devices or media, to a search.

 You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(l)) you use.

 You must not possess or use any audio/visual recording or producing equipment at any location without the written approval of the probation office .. If
 approval is given, you must consent to the probation office or probation service representative conducting unannounced examinations, including retrieval
 and copying of all data related to the equipment.

 You are prohibited from engaging in any occupation, business, profession, or volunteer work where you have access to children under the age of 18
 without prior written approval from the probation office. You must not go to, or remain at, any place where you know children under the
 age of 18 are likely to be, including parks, schools, playgrounds, and childcare facilities. You must not go to, or remain at, a place for the primary purpose
 ofobserving or contacting children under the age of 18.

 You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you are in compliance with the
 requirements of your supervision or treatment program.

 You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256), including any photograph, film, video, picture, or computer or
 computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in
 18 u.s.c. § 2256).

 You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other electronic
 communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this condition only
 when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be searched contain evidence of this violation.

 You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The probation officer will supervise
 your participation in the program (provider, location, modality, duration, intensity, etc.).
                Case:Judgment
 AO 245B (Rev. 09/17)  4:17-cr-00273-RLW
                              in Criminal Case    Doc.
                                               Sheet         #: Monetary
                                                     5 - Criminal 158 Penalties
                                                                         Filed:   12/19/18 Page: 6 of 8 PageID #: 844
                 Nakia Phillips                                                                            Judgment-Page   _6_     of   _7__
  DEFENDANT: a/k/a "New York," "Ace"
  CASE NUMBER: 4:17CR00273-l RLW
  District: Eastern District of Missouri
                                           CRIMINAL MONETARY PENALTIES
  The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                               Assessment              NT A Assessment*                    Fine                      Restitution

       Totals:               $300.00


  •    The determination of restitution is deferred until
       will be entered after such a determination.            - - - - - . An Amended Judgment in a Criminal Case (AO 245C)


  D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
  If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
  otherwise in the priority order or percentage payment column below. However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
  victims must be paid before the United States is paid.

 Name of Payee                                                                    Total Loss*   Restitution Ordered Priority or Percentage




 D Restitution amount ordered pursuant to plea agreement


 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
   before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on
      Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    D The interest requirement is waived for the. D fine                      D restitution.
    D The interest requirement for the D fine D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994 but before April 23, 1996.
               Case:
AO 245B (Rev. 09/17)    4:17-cr-00273-RLW
                     Judgment in Criminal Case SheetDoc.  #: 158
                                                    6 - Schedule      Filed:
                                                                 of Payments           12/19/18 Page: 7 of 8 PageID #: 845
             Nakia Phillips
                                                                                                                                          7_ of
                                                                                                                          Judgment-Page _ _             _7_.__
  DEFENDANT: a/k/a "New York," "Ace"
  CASE NUMBER: 4:17CR00273-l RLW
  District:         Eastern District of Missouri
                                                            SCHEDULE OF PAYMENTS
          Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
     A    IZ!    Lump sum payment of _$_3_00_ _ _ __            due immediately, balance due

                                     0     not later than                             , or

                                     IZ!   in accordance with   D   C,   0   D, or      0    E below; or   IZ! F below; or
  B      D      Payment to begin immediately (may be combined with                D   C,     0     D, or    O E below; or D           F below; or
  CD            Payment in equal      _ _ _ _ (e.g., equal, weekly, monthly, quarterly) installments of _ _ _ _ _ _ over a period of
               _ _ _ _ _ _ _ e.g., months or years), to commence _ _ _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D Payment in equal            _ _ _ (e.g., equal, weekly, monthly, quarterly) installments of _ _ _ _ _ _ over a period of
                                   e.g., months or years), to commence _ _ _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or
 E    O         Payment during the term of supervised release will commence within _ _ _..--...,...._ (e.g:, 30 or 60 days) after Release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
 F       IZ!     Special instructions regarding the payment of criminal monetary penalties:
IT IS FURTHER ORDERED that the defendant shall pay to the United States a special assessment of $100 on each of counts one through three, for a total of $300,
which shall be due immediately. Due to the defendant's indigent status, the JVTA special assessment is not recommended.

  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
  during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
  Inmate Financial Responsibility Program are made to the clerk of the court.

  The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




  •            Joint and Several
                 Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
                 and corresponding payee, if appropriate.




 •             The defendant shall pay the cost of prosecution.


 •         The defendant shall pay the following court cost(s):




 D         The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1 ) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5)fine interest (6) community restitution.(?) penalties, and (8) costs, including cost of prosecution and court costs.
       Case: 4:17-cr-00273-RLW Doc. #: 158 Filed: 12/19/18 Page:
                                                            Nakia 8 of 8 PageID #: 846
                                                                  Phillips
                                                          DEFENDANT: a/k/a "New York," "Ace"
                                                          CASE NUMBER: 4:17CR00273-1 RLW
                                                           USM Number:   39501-044

                              UNITED STATES MARSHAL
                        RETURN OF JUDGMENT IN A CRIMINAL CASE
I have executed this judgment as follows:




The Defendant was delivered on - - - - - - - - to - - - - - - - - - - - - - - - - - -

a t - - - - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                          UNITED STATES MARSHAL


                                                     By
                                                               Deputy U.S. Marshal




•      The Defendant was released on - - - - - - - to- - - - - - - - Probation


•      The Defendant was released on _ _ _ _ _ _ _ to_ _ _ _ _ _ _ _ Supervised Release


•      and a Fine of_ _ _ _ _ _ _ _         D   and Restitution in the amount of_ _ _ _ _ _ __



                                                          UNITED STATES MARSHAL


                                                     By
                                                               Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ , I took custody of   _ _ _ _ _ _ _ _ _ _ _ _ __


at
     ----------- and delivered same to -----------------
on                                          F.F.T. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     --------------
                                                          U.S. MARSHAL E/MO

                                                      ByDUSM _ _ _ _ _ _ __
